—Appeal unanimously dismissed without costs. Memorandum: Relator appeals from a judgment denying and dismissing his petition for a writ of habeas corpus. Relator sought “immediate parole reinstatement and any other actions found just by th[e] court: physical, psychological and financial damages.” The appeal is moot because relator was released on parole on December 19, 1997 and has failed to show any concrete and continuing harm (see, Spencer v Kemna, 523 US 1). In any event, relator failed to take a timely administrative appeal following the final parole revocation hearing that took place on October 16, 1996, and thus relator failed to exhaust his administrative remedies (see, Matter of Nelson v Coughlin, 188 AD2d 1071, appeal dismissed 81 NY2d 834). Finally, the decision to impose the one-year holdover sentence after relator violated the conditions of his parole was not an ultra vires or unconstitutional act (see, Executive Law § 259-c [1], [2]). (Appeal from Judgment of Supreme Court, Jefferson County, Gilbert, J. — Habeas Corpus.) Present — Green, J. P., Pigott, Jr., Balio and Fallon, JJ.